Case 2:18-cv-00903-KM-JBC Document 22-1 Filed 08/06/20 Page 1 of 1 PagelD: 1020

VERIFICATION
I, James Keahey am a plaintiff the within action. I
have reviewed the allegations made in this shareholder derivative

complaint, know the contents thereof, and authorize its filing To those
allegations of which I have personal knowledge, I believe those allegations to be
true. As to those allegations of which I do not have personal knowledge, I rely upon
my counsel and their investigation and believe them to be true.

7 L dsclars under penaltv of neriurv that the foregoing is true and correct. Executed this _ th
y of

da 2020. DocuSigned by:
James

CESCFSE489ED42C._..
JaLed INTALITY
